In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated June 20, 1995, which denied his motion to restore to the calendar his prior motion for leave to serve a late notice of claim without prejudice to renew before Justice Hutcherson.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the court did not act improvidently in denying his application without prejudice to renew before Justice Hutcherson since Justice Hutcherson previously addressed the petitioner’s application for the same relief (see, Matter of Polizzi v City of New York, 227 AD2d 492 [decided herewith]). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.